Por cuanto, vista la moción de desestimación que antecede, ra-dicada con fecha 12 de noviembre del. año en curso;
Por cuanto, de los autos aparece que con anterioridad a la fecha en que se presentó dicha moción esta Corte con fecha 11 de noviem-bre concedió a los apelantes un término que habría de vencer el día 10 de diciembre para radicar la transcripción de la evidencia;
Por tanto, se declara sin lugar la referida moción de desestima-ción por haberse presentado prematuramente.
El Juez Presidente Sr. del Toro y Asociado Sr. Oórdova Dávila, no in-tervinieron.